Citation Nr: 9925056	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the left knee with degenerative 
arthritis.

2.  Entitlement to service connection for cervical and lumbar 
spine disorders, claimed as secondary to the service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1963.

In a July 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an evaluation 
in excess of 20 percent for internal derangement of the left 
knee with degenerative arthritis and entitlement to service 
connection for cervical and lumbar spine disorders, claimed 
as secondary to the service-connected left knee disorder to 
the Regional Office (RO) for additional development of the 
record.  A review of the record reflects that a VA 
examination has been conducted and additional development of 
the record has been completed to the extent possible.  Thus, 
the case has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's internal derangement of the left knee with 
degenerative arthritis is manifested by mild bony swelling 
and subjective complaints of pain with x-ray evidence of 
moderate to severe degenerative joint disease, without 
evidence of any compensable limitation of motion, lateral 
instability, or other impairment.

3.  Competent medical evidence of a nexus between the 
veteran's cervical and lumbar spine disorders and his 
service-connected left knee disorder has not been presented.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (1998).

2.  The claim for service connection for cervical and lumbar 
spine disorders, claimed as secondary to the service-
connected left knee disorder, is not well grounded.  
38 U.S.C.A. §  5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect complaints of pain, clicking, 
and occasional give away in the left knee.  A relevant 
impression of chondromalacia was noted.  An October 1963 
clinical record reflects slight weakness of the left 
quadriceps but no measurable atrophy.  The examiner noted 
there was no evidence of ligamentous instability or meniscal 
tear.  An impression of chondromalacia of the left and right 
patella was noted.  A clinical record dated in December 1963 
reflects relevant diagnoses of internal derangement of the 
left knee, possible anterior tear of the left medial 
meniscus, mild effusion of the left knee, and bilateral 
chondromalacia greater on the left than the right.  

Upon VA examination dated in April 1964, the veteran 
complained of pain in the medial aspect of the left knee as 
well as sharp pain with certain movements or strain.  The 
veteran also complained of weakness in his left leg and 
periodic episodes of slight swelling.  The examiner noted a 
limp and some trembling of the quadriceps muscles.  Palpation 
produced definite tenderness along the medial aspect of the 
left knee and crepitation was noted bilaterally of slight 
degree but more so on the left.  McMurray signs were noted as 
negative and the examiner noted instability did not appear to 
be present.  The examiner also noted there was no present 
evidence of swelling or fluid in the knee. Diagnoses of a 
history of chondromalacia of the left and right knee, 
probable internal derangement of the medial meniscus of the 
left knee with ligamentous tear, and minimal degenerative 
arthritis of the left knee.  

In a May 1964 rating decision, the RO granted service 
connection for internal derangement of the left knee with 
minimal degenerative arthritis evaluated as 10 percent 
disabling effective from December 1963.  

Private medical records dated from March 1974 to June 1977 
reflect complaints and treatment related to pain in the left 
knee as well as complaints of low back pain.  Medical records 
dated in May 1974 reflect an impression of a remote and acute 
tear of the medial meniscus of the left knee.  The veteran 
underwent an arthrotomy and medial meniscectomy of the left 
knee.  Treatment records dated in September 1975 reflect an 
impression of possible degenerative disc disease or possible 
acute lumbar strain.  Radiological reports of the lumbar 
spine were noted as within normal limits.  The lumbosacral 
joint was noted as somewhat more narrow than the interspaces 
above and the trabecular pattern was noted as normal 
throughout.  No significant anomalous disease was noted.  
Treatment records dated in 1977 reflect an essentially 
negative x-ray examination of the left knee and an impression 
of a probable tear of the left lateral meniscus superimposed 
upon a previous tear.  The records further reflect the 
veteran underwent an arthroscopy and arthrotomy on the left 
knee.  A loose body and tear of the lateral meniscus was 
found and removed.  

In a July 1977 rating decision, the RO determined that a 20 
percent disability evaluation was warranted for the veteran's 
service-connected left knee disorder.

Private medical records dated from August 1986 to October 
1986 reflect complaints and treatment relevant to right upper 
extremity pain and neck pain.  An August 1986 clinical record 
reflects the veteran reported his symptoms began in 1982 
after moving cash registers while working.  The records 
reflect the veteran underwent an anterior cervical approach 
with C2-3 and C3-4 discectomy with radical C3 vertebrectomy 
and excision of the posteriorosteophyte and decompression of 
the spinal cord with iliac crest interposition graft in 
August 1986.  Various impressions of spinal cord compression 
secondary to osteophyte from C2 to the inferior aspect of C3; 
spondylitic changes with some foraminal narrowing; 
somatosensory evoked potentials and electromyography 
suggesting cord dysfunction of the origin of the veteran's 
problem; and spinal stenosis secondary to degenerative disc 
disease at C2-3 and C3-4 were noted.

Relevant private medical records dated from January 1991 to 
March 1994 reflect complaints of pain and stiffness in the 
neck, low back pain, and numbness in the legs.  Relevant 
impressions of bilateral L2-3 radiculopathy, right C5-6 
radiculopathy, a normal noninvasive cerebrovascular study, 
cervical and lumbar muscle strain, cervical radiculitis 
within C5, C6, and C7 distribution, possible transient 
cerebral ischemia within vertebral basilar system, neuropathy 
probably secondary to spine trauma, and right Bell's Palsy 
were noted.  A clinical record dated in January 1991 reflects 
the veteran's gait functions were normal.  A February 1992 
history and physical reflects full range of motion in the 
extremities without edema, cyanosis or atrophy.  A March 1993 
clinical record reflects a normal gait with full range of 
motion in the knees as well as 5/5 motor strength in knee 
flexion and extension.  Deep tendon reflexes were 2+ and 
equal bilaterally.  A July 1993 x-ray of the left knee 
revealed mild irregular appearance and sclerotic change over 
the lateral juxta-articular bones, but no narrowed joint 
space was identified.  An impression of mild to moderate 
degenerative joint change of the left knee without acute bone 
pathology was noted.  A March 1994 record reflects complaints 
of pain in the right knee.

A letter from a private physician dated in October 1992 
reflects the veteran had previous cervical decompression at 
the 2-3 level and had continued to have a long period of neck 
and low back pain.  The physician also noted the veteran had 
sciatica primarily in the right lower extremities and 
proximal lower extremities, which was suggestive of cervical 
myelopathy.  Spondylolisthesis at the L5-S1 level and obvious 
nerve root entrapment were also noted.  The physician stated 
that the veteran's previous injury to his left knee may have 
been part of the long-term disability that gave rise to his 
degenerative spine disease.  

In a November 1992 rating decision, the RO determined that an 
evaluation in excess of 20 percent for internal derangement 
of the left knee with degenerative arthritis was not 
warranted.

Private medical records dated from February 1993 to May 1993 
reflect complaints and treatment relevant to pain in the neck 
and low back area.

An April 1993 document from the Social Security 
Administration reflects the veteran was denied disability 
benefits.  

Upon VA examination dated in July 1993, the veteran 
complained of swelling in the left knee and that it hurt to 
walk.  The veteran also reported that he herniated a disc in 
his low back in the 1970's when he twisted while getting up.  
The veteran also related neck problems to that incident.  The 
veteran reported that he also had a sudden pain while lifting 
a computer out of his car and was found to have a shattered 
cervical vertebra.  Upon physical examination, the examiner 
noted that as the left knee was extended and flexed there was 
a palpable click which was constant on the left side.  Drawer 
sign was noted as negative bilaterally as was Lachman's sign.  
The examiner noted there was no loss of lateral stability in 
either knee.  Both knees extended to the full neutral 
position and the left knee flexed to 110 degrees.  The right 
knee flexed to 120 degrees.  The examiner also noted there 
was no visual atrophy of either thigh or calf.  Impressions 
of status following cervical fusion for herniated disc and 
internal derangement of the left knee with noted residuals 
were noted.  X-ray examination of the left knee revealed mild 
to moderate degenerative joint changes in the left knee 
without acute bone pathology.  Mild irregular appearance and 
sclerotic change were noted over the later juxta-articular 
bones.  No narrowed joint space was identified.  

VA outpatient treatment records dated from September 1993 to 
March 1998 reflect complaints and treatment relevant to 
diabetes mellitus, depression, and neck and shoulder pain.  
Limited flexion and extension were noted in the neck.  An 
October 1997 radiology report of the lumbosacral spine 
revealed impressions of degenerative change characterized by 
bony spurring with bridging involving the thoracolumbar 
spine, most obvious at the lower thoracic level; Schmorl node 
formation; a component of osteoporosis; and evidence of disk 
space narrowing most obvious at the L5-S1 level.  A 
degenerative component involving the superior right 
sacroiliac joint and a vacuum disk phenomenon demonstrated at 
the L5-S1 level were also noted.

In a January 1994 rating decision, the RO again determined 
that an evaluation in excess of 20 percent for internal 
derangement of the left knee with degenerative arthritis was 
not warranted.

An August 1994 Social Security Administration document 
reflects the veteran was awarded disability benefits 
commencing February 14, 1992 and continuing through July 20, 
1993, but not thereafter.

Upon VA examination dated in August 1998, the veteran 
complained of left knee pain, neck pain, and low back pain.  
Upon physical examination of the knees, the examiner noted 
mild bony swelling at the proximal aspect of the medial 
tibial plateau of the left knee.  Tenderness at the medial 
femoral condyle area was also noted.  The examiner noted no 
instability.  Range of motion was noted as normal at zero to 
150 degrees.  Decreased sensation to light touch to the right 
foot was also noted.  Motor strength was grossly normal and 
patellar reflexes were 2 bilaterally.  X-ray examination of 
the left knee revealed an overall impression of moderate to 
severe degenerative joint disease.  Cervical spine 
examination revealed decreased extension and right and left 
rotation.  The examiner noted there was no evidence of 
paravertebral spasm.  Physical examination of the lumbar 
spine revealed no evidence of splinting or spasm and no 
evidence of tenderness.  Straight leg raising was noted as 
negative and range of motion was noted as normal.  Diagnoses 
of moderate to severe left knee degenerative joint disease; 
status post anterior cervical discectomy and fusion in 1988 
and 1991; chronic right lower extremity radiculopathy; 5 
millimeter disc protrusion with nerve root compression at L5-
S1; and obesity were noted.  The examiner opined that the 
veteran's left knee status should be considered to be that of 
moderate to severe degenerative joint disease and would 
significantly affect the veteran's activities of daily 
living.  The examiner opined that there was no basis on which 
to conclude that the veteran's cervical spine condition was 
in any way connected to his left knee condition or any other 
factors of military service.  The examiner further opined 
that there was no basis on which to conclude that the 
veteran's left knee condition was causative of his 
degenerative disease in the lumbar spine, of his disc 
protrusion, or of his nerve root compression resulting from 
the disc protrusion.

Analysis

I.  Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the left knee with degenerative 
arthritis.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

In the instant case, the veteran's left knee disability is 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, pertinent to recurrent 
subluxation or lateral instability in the knee.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent disability evaluation.  

The terms "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence such that all of its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (1998).  The Board 
notes that use of terminology such as "mild" or "moderate" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Diagnostic Code 5003 is only applied where 
the limitation of motion is noncompensable under the 
diagnostic code(s) pertinent to the specific joint or joints 
involved.  Id.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  A 10 percent evaluation 
is warranted for flexion limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation.  A 30 
percent evaluation is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted when extension 
is limited to 10 degrees.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  A 30 percent evaluation 
may be assigned where the evidence reflects extension limited 
to 20 degrees.  Where extension is limited to 30 degrees, a 
40 percent evaluation is warranted.  Finally, a 50 percent 
evaluation may be assigned where extension is limited to 45 
degrees.  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is a question 
as to which of two evaluations should be applied to a 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A review of the competent medical evidence of record, 
particularly the most contemporary and thus most probative 
evidence, reflects that upon VA examination dated in July 
1993 the examiner noted that as the left knee was extended 
and flexed there was palpable click which was constant on the 
left side.  However, drawer sign and Lachman's sign were both 
negative and the examiner noted no loss of lateral 
instability in either knee.  Additionally, both knees 
extended to the full neutral position and the left knee 
flexed to 110 degrees.  X-ray examination indicated mild to 
moderate degenerative joint changes in the left knee.  

The record further reflects that upon VA examination dated in 
August 1998, the examiner noted mild bony swelling at the 
proximal aspect of the medial tibial plateau of the left 
knee.  Tenderness at the medial femoral condyle area was also 
noted.  The examiner opined that the veteran's left knee 
status was that of moderate to severe degenerative joint 
disease and would significantly affect the veteran's 
activities of daily living.  However, the examiner noted no 
instability and range of motion was noted as normal at zero 
to 150 degrees.  Upon evaluation of the aforementioned 
evidence as a whole, the Board concludes that the evidence as 
more nearly approximates to a moderate left knee disability.  
Thus, an evaluation in excess of 20 percent pursuant to 
Diagnostic Code 5257 is not warranted.  

As noted above, the records reflect the veteran does not 
demonstrate any compensable limitation of motion of the left 
knee.  Thus, application of Diagnostic Codes 5260 and 5261 
would result in a noncompensable evaluation.  Additionally, 
there is no evidence of any left knee ankylosis, thus 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998) 
is not warranted.

With regard to the above, the Board also references 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  In the 
instant case, there is no evidence of limitation of motion 
sufficient to warrant a zero percent evaluation under either 
Diagnostic Code 5260 or 5261; thus application of VAOPGCPREC 
23-97 (O.G.C. Prec. 23-97) is not warranted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, despite 
the veteran's complaints of pain, the competent medical 
evidence fails to reveal objectively verified symptoms such 
as atrophy, weakness, or increased temperature.  The Board 
recognizes that the August 1998 VA examination revealed mild 
bony swelling at the proximal aspect of the medial tibial 
plateau of the left knee.  However, the record is silent for 
any treatment or request for pain medication relevant to the 
left knee since at least 1993.  Thus, the Board concludes the 
veteran manifests no additional functional disability due to 
pain on use to warrant an evaluation higher than the 
currently assigned 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Consideration has also been given to the application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (1998), whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  The Board emphasizes that the evidence in this 
case is not so evenly balanced as to require application of 
the provisions of 38 U.S.C.A. § 5107(b); rather, the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's left knee 
disability results in marked interference with employment or 
frequent periods of hospitalization.  The evidence of record 
reflects the veteran is currently employed as the manager of 
a storage facility.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  


II.  Entitlement to service connection for cervical and 
lumbar spine disorders as secondary to the service-connected 
left knee disorder.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for a 
disorder aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on it own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses relevant to the cervical 
or lumbar spine.  Post-service medical records reflect 
complaints, treatment, and diagnoses relevant to cervical and 
lumbar spine disorders.  A review of the veteran's post-
service treatment records reflects that he complained of pain 
in the low back area in September 1975, and he underwent 
surgery for neck pain in 1986.  However, an August 1986 
clinical record reflects the veteran reported that his neck 
symptoms began in 1982 after moving cash registers while at 
work.  Additionally, upon VA examination dated in July 1993, 
the veteran reported that he herniated a disc in his low back 
in the 1970's when he twisted while getting up, and he 
reported that he had a sudden pain while lifting a computer 
out of his car and was found to have a shattered cervical 
vertebra.  

Finally, upon VA examination dated in August 1998 the 
examiner noted relevant diagnoses of status post anterior 
cervical discectomy and fusion in 1988 and 1991; chronic 
right lower extremity radiculopathy; and 5 millimeter disc 
protrusion with nerve root compression at L5-S1.  The 
examiner opined that there was no basis on which to conclude 
that the veteran's cervical spine condition was in any way 
connected to his left knee condition or any other factors of 
military service.  The examiner further opined that there was 
no basis on which to conclude that the veteran's left knee 
condition was causative of his degenerative disease of the 
lumbar spine, of his disc protrusion, or of his nerve root 
compression resulting from disc protrusion.  

The Board is cognizant of the October 1992 letter from a 
private physician stating that the veteran's previous injury 
to his left knee may have been part of the long-term 
disability that gave rise to his degenerative spine disease.  
However, the Court made it clear in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) and Gabbard v. Derwinski, No. 90-1463, 
(U.S. Vet. App. Sept. 21, 1992), that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight. Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  Therefore, the 
Board concludes the statement by the private physician is not 
sufficient to render the claim well grounded.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995).

The veteran contends that he has been advised by different 
neurologists and orthopedic surgeons that his knee problems 
instigated and complicated his back problems.  However, the 
veteran's contentions are not supported by the evidence of 
record, nor has the veteran submitted evidence or statements 
from neurologists or orthopedic surgeons supporting his 
contentions.  As stated by the Court, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the veteran possesses any medical expertise.  Thus, his 
assertions to the effect that his service-connected left knee 
disorder caused or substantially or materially contributed to 
his cervical and lumbar spine disorders have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Thus, in the absence of competent evidence of a nexus between 
the veteran's cervical and lumbar spine disorders and his 
service-connected left knee disorder, the claim is not well 
grounded and must be denied. 




ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the left knee with degenerative 
arthritis is denied.

Entitlement to service connection for cervical and lumbar 
spine disorders, claimed as secondary to the veteran's 
service-connected left knee disorder, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

